Citation Nr: 0320293	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for the residuals of 
left shoulder injury.

2.	Entitlement to service connection for the residuals of a 
right shoulder injury.

3.	Entitlement to service connection for the residuals of a 
left knee injury.

4.	Entitlement to service connection for the residuals of a 
right knee injury.

5.	Entitlement to service connection for a left ankle 
disability.

6.	Entitlement to service connection for a bilateral foot 
disorder.

7.	Entitlement to service connection for a rash on the 
face, diagnosed as a pigmented skin lesion.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims on appeal.

These claims were remanded by a Board decision dated March 
2001, for further development.  As such, they return now 
before the Board.


REMAND

The Board notes that the veteran, in his notice of 
disagreement dated November 1999, indicated that he had 
received treatment for all his claimed disabilities in the 
past year at the VA outpatient treatment clinic in Orlando.  
There is a record in the veteran's claims file that appears 
to indicate that the veteran was seen at that facility for 
some disabilities from March 1999 to March 2000, however, 
none of those records are associated with the veteran's clams 
file.  Further, the veteran again reported in a June 2002 VA 
examination that he had been seen recently at the VA 
outpatient treatment clinic in Orlando, at least for his foot 
condition.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The Board finds that such treatment records would be crucial 
to the veteran's claim, particularly as to the question of 
whether the veteran has a present disability.  As such, the 
Board is of the opinion that these claims must be remanded 
for association of these records with the veteran's claims 
file.

Further, the Board notes the opinion of an examiner from the 
June 2002 VA examination, who indicated that, in his opinion, 
the veteran's foot condition was congenital.  The Board 
however believes that a further opinion is necessary from 
that doctor as to whether the veteran's congenital foot 
condition was permanently aggravated in service beyond its 
natural course or whether there is superimposed pathology, 
such that service connection should be considered for that 
condition.  As such, this claim must also be remanded for 
such an opinion.

Finally, the Board notes that, in the veteran's November 1999 
notice of disagreement, the veteran specifically indicated 
that, as to his claim of service connection for a rash, that 
he was not claiming service connection for contact 
dermatitis, but for a large area of discoloration above his 
left eyebrow, a picture of which was enclosed.  There does 
not appear to be any mention of this condition upon previous 
VA examination of September 1998, but there appear to be 
records regarding this condition in the veteran's service 
medical records.  As such, the Board is of the opinion that 
the veteran should be sent for a dermatological examination 
of this condition, to determine its etiology.

The Board regrets the additional delay a further remand will 
create; however, it is necessary to ensure that the veteran 
gets all possible consideration under the law.

Accordingly, the case is REMANDED for the following 
development:

1.	Contact the VA outpatient treatment center in 
Orlando, Florida, and request all treatment 
records pertaining to the veteran from April 
1998 to the present.

2.	Contact the examiner who examined the veteran in 
June 2002, A. L., MD, and request that she offer 
an opinion as to whether the veteran's bilateral 
foot condition, diagnosed by her as a congenital 
mild pes planal valgus, was permanently worsened 
while the veteran was in service, beyond the 
normal progression of this condition or 
otherwise has superimposed pathology as a result 
of service.  Ask the examiner to provide reasons 
and bases for her opinions.  If this examiner is 
unavailable, please schedule the veteran for a 
further VA examination of his feet.  Make the 
claims file available to the examiner, and ask 
him to render an opinion as requested above.

3.	Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded 
a comprehensive VA dermatological examination.  
Send the claims folder to the examiner for 
review, and request that he indicate such review 
has been undertaken, to include the veteran's 
service medical records.  All indicated tests, 
including appropriate psychological studies with 
applicable subscales, must be conducted.  Please 
have the examiner diagnose and indicate the 
etiology of the area of the discoloration above 
the veteran's left eyebrow, and indicate whether 
it is at least as likely as not related to 
service, or related to another service or non-
service related condition, or related to 
something else.  Ask the examiner to provide 
reasons and bases for his opinions.

4.	To help avoid future remand, the RO must ensure 
that all requested development has been 
completed (to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 
268 (1998).  If the veteran fails to report for 
an examination, the medical center should 
certify the address to which the notice letter 
was sent, and certify that the letter was not 
returned as undeliverable.

5.	The RO must also review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied.

6.	After completion of the above requested 
development, and any other development deemed 
warranted by the record, the RO should 
adjudicate the claim on appeal in light of all 
pertinent evidence and legal authority.  
Readjudication should include consideration of 
all evidence associated with the claims files 
since the last statement or supplemental 
statement of the case.

If any benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




